UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6807



LESTER DANIEL BRYSON; JOHN FRANK BOWEN,

                                           Plaintiffs - Appellants,

          versus


ROBERT P. JOHNSTON, State Superior Court
Judge; FORREST D. BRIDGES, State Superior
Court Judge; DENNIS J. WINNER, State Superior
Court Judge; ROY COOPER, State Attorney
General,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-02-89-1-2)


Submitted:   July 25, 2002                 Decided:   August 2, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lester Daniel Bryson, John Frank Bowen, Appellants Pro Se. Gerald
Patrick Murphy, Assistant Attorney General, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lester Daniel Bryson and John Frank Bowen, North Carolina

inmates, appeal the district court’s order dismissing their 42

U.S.C.A. § 1983 (West Supp. 2002) complaint under 28 U.S.C.A.

§ 1915A(b)(1) (West Supp. 2002) for failure to state a claim.     We

have reviewed the record and the district court’s opinion and we

dismiss the appeal on the reasoning of the district court.       See

Bryson v. Johnston, No. CA-02-89-1-2 (W.D.N.C. Apr. 29, 2002).    We

further deny the pending motion for the appointment of counsel and

for oral argument as the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2